EXHIBIT 10.1

 

Instructions for Subscribing for Units

of SolarWindow Technologies, Inc.

 

These instructions relate to the offering of units of equity securities (the
"Units") of SolarWindow Technologies, Inc., a Nevada corporation (the "Company")
pursuant to the Private Placement Memorandum dated February 16, 2016, and the
exhibits thereto (and as the same may be, from time to time amended and
supplemented, the "Memorandum"). All capitalized terms used in these
instructions and not otherwise defined have the mean ascribed to such terms in
the Memorandum.

 

The Subscription Booklet contains the documents you need complete, sign and
return to the Company in order to purchase Units; accordingly, please:

 

1. Read all Documents. Read the Memorandum, the Subscription Agreement, and
Warrant;

 

2. Complete and Sign the Subscription Agreement. Provide all the information
requested on PAGE 18 (for natural persons) or 19 (for all other subscribers) of
the attached Subscription Agreement and sign the Subscription Agreement where
noted; and

 

3. Accredited Investor Verification Methods. You may use any ONE of the
following three verification methods to provide verification of your status as
an accredited investor.

 

(A) THIRD PARTY VERIFICATION: This method requires confirmation on the
letterhead of a registered broker-dealer, investment advisor, lawyer or CPA
stating that you are an accredited investor and dated as of the date of your
subscription. Letters must be substantially in the form of the attached Exhibit
A to the Subscription Agreement;

 

(B) INCOME: Individual prospective investors only may elect to provide a copy of
Form W-2, or Form 1099, or Schedule K-1 of Form 1065 AND a filed Form 1040 for
the past two years and a reasonable expectation of reaching the same income
level in the current year.

 

(C) NET WORTH: Individual prospective investors only may elect to provide a copy
of bank or brokerage statement, certificates of deposit or tax assessment,
and/or independent third party appraisal reports dated within past 3 months of
your subscription showing value in excess of $1,000,000 AND a recently dated (no
older than 90 days of your subscription) credit report from at least one
national consumer reporting agency.

 

If you elect to use either method (B) or (C) please forward the necessary
documents to the Company - you may contact the Company at 800-213-0689 for
assistance and further information.

 

4. Forward Documents. Return a copy of the completed and signed PAGE 18 or 19 of
the Subscription Agreement, a copy of your government issued photo ID,
verification of your "accredited investor" status by email to
info@solarwindow.com.

 

 1

 

 

5. Forward Payment. Payment for the full purchase price of the Units you are
acquiring may be made either:

 

(a) By bank wire as follows:

 



Bank Name:

Bank Address:

Account Number:

Routing Number:

SWIFT Code:

SolarWindow Address:

SolarWindow Technologies, Inc.
10632 Little Patuxent Parkway, Suite 406

Columbia, MD, 21044

 

or,

 

(b) by check payable to "SolarWindow Technologies, Inc." mailed to us at:

 

SolarWindow Technologies, Inc.

10632 Little Patuxent Parkway

Suite 406

Columbia, MD 21044

Attention: John Conklin, President & CEO

 

Upon acceptance, a conformed counter-signed copy of your subscription will be
emailed to you and your funds will be available for use by the Company as
further described in the Memorandum.

 

If you have any questions about completing your subscription, please contact
Briana Erickson at 800-213-0689.

 

 2

 

 

Table of Contents

 



 

 

Page #

 

SUBSCRIPTION AGREEMENT

 

 

4

 

SUBSCRIPTION AGREEMENT SIGNATURE PAGE (FOR NATURAL PERSONS)

 

 

18

 

SUBSCRIPTION AGREEMENT SIGNATURE PAGE (FOR ALL OTHER SUBSCRIBERS)

 

 

20

 

THIRD PARTY ACCREDITED INVESTOR CERTIFICATION

 

A-1

 

REPRESENTATION LETTER FOR RESIDENTS OF BRITISH COLUMBIA, CANADA

 

B-1

 

 

 3

 

 

THE SECURITIES TO WHICH THIS AGREEMENT RELATES HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") AND
THE RULES AND REGULATIONS PROMULGATED THEREUNDER AND MAY NOT BE OFFERED OR SOLD
DIRECTLY OR INDIRECTLY (A) WITHIN THE UNITED STATES OR TO OR FOR THE ACCOUNT OR
BENEFIT OF U.S. PERSONS (AS DEFINED IN REGULATION S) EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT AS TO SUCH SECURITIES UNDER, OR AN EXEMPTION
FROM, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, OR (B) IN CANADA OR
TO RESIDENTS OF CANADA EXCEPT PURSUANT TO PROSPECTUS EXEMPTIONS UNDER THE
APPLICABLE PROVINCIAL SECURITIES LAWS AND REGULATIONS OR PURSUANT TO AN
EXEMPTION ORDER MADE BY THE APPROPRIATE PROVINCIAL SECURITIES REGULATOR
("CANADIAN SECURITIES LAWS").

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this "Agreement") is entered into by and between
SolarWindow Technologies, Inc., a Nevada corporation (the "Company") and the
subscriber whose name is set forth on the signature pages affixed hereto (the
"Subscriber").

 

RECITALS

 

WHEREAS, the Company is offering ("Offering") for sale up to 2,000 units (the
"Maximum Offering") of its equity securities (each a "Unit" and collectively,
the "Units") at a price of $3,100 per Unit;

 

WHEREAS, each full Unit consists of: (a) one thousand (1,000) shares (each a
"Share" and collectively, the "Shares") of our common stock, par value $0.001
("Common Stock"); (b) one (1) Series O Warrant to purchase one thousand (1,000)
shares of Common Stock at a price, subject to certain adjustments, of $3.10 per
Warrant Share through October 31, 2017; and (c) one (1) Series P Warrant to
purchase five hundred (500) shares Common Stock at a price, subject to certain
adjustments, of $3.70 per Warrant Share through April 30, 2018 (the Series O
Warrants and the Series P Warrants included in the Units may hereinafter be
referred to individually as a "Warrant" and collectively as, the "Warrants." The
shares issuable upon exercise of the Warrants may hereinafter be referred to
individually as a "Warrant Share" and collectively as, the "Warrant Shares." The
exercise price of the Warrants may hereinafter be referred to as the "Initial
Warrant Exercise Price." The Units, the Shares, the Warrants and the Warrant
Shares may hereinafter be referred to collectively to as the "Securities").
Except as to the number of shares for which the Warrants are exercisable, the
expiration dates of the Warrants, and the Initial Warrant Exercise Price, the
terms and conditions of the Series O Warrants and Series P Warrants are
otherwise identical.

 

WHEREAS, each Subscriber must purchase at least one Unit;

 

WHEREAS, the Offering is being conducted on a "best efforts" basis without the
requirement for the Company to sell a minimum number of Units;

 

WHEREAS, the Offering is being conducted in accordance with the terms and
conditions of the Private Placement Memorandum dated February 16, 2016 (and,
along with the Exhibits thereto, the "Memorandum"), a copy of which has been
delivered to, and receipt of which is hereby acknowledged by, the undersigned
Subscriber; capitalized terms used herein and not otherwise defined have the
meaning ascribed thereto in the Memorandum.

 

WHEREAS, the Units will only be offered and sold to a limited number of
subscribers, in two simultaneous tranches in the United States and certain
jurisdictions outside of the United States, who are either (i) "accredited
investors," as defined in Regulation D, or (ii) not "US Persons" as defined in
Regulation S and who in either case satisfy the Company's investor suitability
criteria, including for residents of British Columbia, Canada, the applicable
prospectus delivery exemptions set forth in National Instrument 45-106
Prospectus and Registration Exemptions ("NI-45-106");

 

WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded
by, but not limited to, the provisions of, Regulation D ("Regulation D") and
Regulation S ("Regulation S") as promulgated by the United States Securities and
Exchange Commission (the "SEC") under the Securities Act of 1933, as amended
(the "Securities Act") and to residents of British Columbia, Canada, and who
satisfy the prospectus delivery exemption requirements of, among others, Section
2.3 and/or 2.5 of NI-45-106;

 

 4

 

 

WHEREAS, the Subscriber acknowledges that in connection with the Offering, the
Company may make use of "general solicitation," as provided in Rule 506(c) of
the Securities Act ("Rule 506(c)") and the Subscriber shall provide the Company
with such documentation as required pursuant to Rule 506(c);

 

WHEREAS, the Subscriber acknowledges that in connection with the Offering, the
Company will be entering into subscription agreements identical to this
Agreement with other investors (along with the Subscriber, each an "Investor"
and collectively, the "Investors");

 

WHEREAS, the undersigned Subscriber hereby subscribes to purchase the aggregate
principal amount of Units set forth on the signature page attached hereto (the
"Subscribed for Units"), at an aggregate price as set forth on such signature
page hereto (the "Subscription Amount"), subject to the terms and conditions of
this Agreement and on the basis of the representations, warranties, covenants
and agreements contained herein; and

 

WHEREAS, the Company desires to enter into this Agreement to issue and sell the
Subscribed for Units to the Subscriber and the Subscriber desires to purchase
the number of Subscribed for Units from the Company all on the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscriber hereby agree as
follows:

 

1. Subscription for Units; Subscription Procedures; Closing.

 

1.1 Subscription. Subject to the terms and conditions hereinafter set forth, the
Subscriber hereby irrevocably subscribes for and agrees to purchase from the
Company the Subscribed for Units and simultaneously with the Subscriber's
execution and delivery of this Agreement, herewith has transmitted the
Subscription Amount by either (a) valid check, or (b) wire transfer of funds as
follows:

 

(a) Check. If by check, please make check payable to "SolarWindow Technologies,
Inc." (please note in the memo line the number of Units being purchased) and
delivered to 10632 Little Patuxent Parkway, Suite 406, Columbia, MD 21044,
Attention: John Conklin, President & CEO.

 

(b) Wire Transfer. If by bank wire, as follows:

 



Bank Name:

Bank Address:

Account Number:

Routing Number:

SWIFT Code:

SolarWindow Address:

 

1.2 Subscription Procedure. To complete a subscription for the Subscribed for
Units, the Subscriber must:

 

(a) complete, execute and return to the Company a fully completed and signed
copy of this Agreement;

 

(b) deliver the Subscription Amount in accordance with the provisions of Section
1.1 above;

 

(c) if the Subscriber is an individual, complete the signature page (page 18) as
required and deliver a copy of one form of government issued picture
identification (e.g. state issued driver's license or passport);

 

 5

 

 

(d) if the Subscriber is purchasing the Units on behalf of an entity (i.e.,
other than an individual), complete the signature page (page 19) as required;

 

(e) deliver one or more of the Accredited Investor Verification Documents
requested by the Company, or, if the Subscriber is a resident of British
Columbia, Canada, complete Exhibit B hereto; and

 

(f) such other documents as the Company may reasonably request (the items,
agreements, instruments and documents enumerated in Section 1.2(a) - (f) are
collectively referred to herein as the "Subscriber's Deliverables"). The
Subscriber's Deliverables must be delivered to the Company at the address set
forth in Section 1.1(a).

 

1.3 Closings; Closing Date.

 

(a) Date and Place of Closing. The consummation of the transactions contemplated
herein shall take place at the offices of Sierchio & Partners, LLP, 430 Park
Avenue, Suite 702, New York, New York 10022, in one or more closings (each a
"Closing") upon the satisfaction or waiver of all conditions to closing set
forth in Sections 4 and 5 hereof (the "Closing Conditions") but, subject to
Section 1.5, no later April 15, 2016, subject to the Company right, in its sole
discretion, to extend the Offering through April 30, 2016 (the "Outside Closing
Date").

 

(ii) The Company anticipates having the initial Closing (the "First Closing") as
soon as practicable after it first receives duly completed and accepted
Subscription Agreements. After the First Closing, the Company plans to continue
the Offering and hold additional closings at least once each week during the
term of the Offering (each, a "Subsequent Closing"). Notwithstanding anything
herein to the contrary, the Company's failure to hold a Subsequent Closing shall
not give Subscriber a right to request the return of Subscriber's Subscription
Amount and shall not be deemed to be a violation of this Agreement. The Company
will continue to hold Subsequent Closings until the earliest of:

 

(1) receipt of duly completed and accepted Subscription Agreements, Subscription
Amounts and other required Subscriber Deliverables for all of the offered Units;

 

(2) such earlier date as the Company may determine to terminate the Offering in
its sole discretion; or

 

(3) the Outside Closing Date, at which point the Company will have a Closing on
all subscriptions that have been received since the most recent Subsequent
Closing (the "Final Closing").

 

(b) Termination of the Offering. The Offering will terminate upon the earlier of
the sale of the Maximum Offering or the Outside Closing Date, subject to the
Company's right to terminate the Offering earlier. In the event that the Company
elects to terminate the Offering prior to the of the Maximum Offering the
Company will, if it so desires, hold a Closing for the Subscribed for Units, or,
at its sole discretion, return the Subscription Amounts to the Subscriber in
accordance with the terms hereof. Any early termination by the Company of the
Offering will not affect or otherwise invalidate previously accepted
subscriptions for Units. The date on which the Offering is terminated is herein
referred to as the "Offering Termination Date." Incomplete subscriptions, or
subscriptions for Units received after the Offering Termination Date, will not
be accepted.

 

(c) Company's Closing Deliveries. At the Closing, the Company shall have
delivered to the Subscriber if accepted by the Company, (1) a duly countersigned
copy of this Agreement dated as of the Closing Date; (2) a certificate in the
name of the Subscriber representing the Shares included in the Subscribed for
Units; and (3) a duly signed copy of the Warrants in the name of the Subscriber
included in the Subscribed for Units (collectively, the "Company's
Deliverables").

 

1.4 Closing Conditions. Delivery of the Subscriber's Deliverables and the
Company's Deliverables are conditions to the consummation of any Closing.

 

 6

 

 

1.5 Company Discretion to Accept or Reject Subscriptions. The Subscriber
understands and agrees that the Company in its sole discretion reserves the
right to accept or reject this or any other subscription for Units, in whole or
in part, notwithstanding prior receipt by the Subscriber of notice of acceptance
of this subscription. The Company shall have no obligation hereunder until the
Company shall execute and deliver to the Subscriber an executed copy of this
Agreement. If this subscription is rejected in whole, or the offering of Units
is terminated, all funds received from the Subscriber will be returned without
interest or offset, and this Agreement shall thereafter be of no further force
or effect. If this subscription is rejected in part, the funds for the rejected
portion of this subscription will be returned without interest or offset, and
this Agreement will continue in full force and effect to the extent this
subscription was accepted.

 

1.6 No Rights as a Shareholder. The Subscriber understands and agrees that until
such time as the Company has issued to the Subscriber shares of Common Stock the
Subscriber shall not be a shareholder of the Company and shall not have any
rights of a shareholder, including the right to receive any distributions or
dividends made by the Company.

 

2. Subscriber Representations and Warranties. The Subscriber hereby represents
and warrants to and agrees with the Company that:

 

2.1 Authorization; Power and Enforceability.

 

(a) Authorization. The Subscriber has the requisite power, authority and legal
capacity to enter into and perform this Agreement and the other Transaction
Documents, as that term is defined below, and to purchase the Subscribed for
Units being sold to it hereunder.

 

(b) Corporate and Other Entities. If Subscriber is a corporation or other
entity, Subscriber is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and it is authorized and
qualified to purchase the Subscribed for Units and the Person signing this
Agreement on behalf of such entity has been duly authorized by such entity to do
so. The execution, delivery and performance of this Agreement and the other
Transaction Documents by the Subscriber and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action, and no further consent or authorization of the
Subscriber or its Board of Directors or stockholders, if applicable, is
required.

 

(c) Enforceability. This Agreement and the other Transaction Documents when
executed and delivered by Subscriber constitute a valid and binding obligation
of the Subscriber, enforceable against the Subscriber in accordance with the
terms thereof.

 

2.2 No Conflicts. The execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation by the Subscriber of the
transactions contemplated hereby and thereby or relating hereto or thereto do
not and will not: (i) result in a violation of the Subscriber's charter
documents, bylaws or other organizational documents, if applicable, (ii)
conflict with nor constitute a default (or an event which with notice or lapse
of time or both would become a default) under any agreement to which the
Subscriber is a party, nor (iii) result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to the Subscriber or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on Subscriber). The Subscriber is not required to obtain
any consent, authorization or order of, or make any filing or registration with,
any court or governmental agency in order for it to execute, deliver or perform
any of its obligations under this Agreement and the other Transaction Documents
nor to purchase the Units in accordance with the terms hereof, provided that for
purposes of the representation made in this sentence, the Subscriber is assuming
and relying upon the accuracy of the relevant representations and agreements of
the Company herein.

 

2.3 Agreement Not Binding Until Accepted. The Subscriber acknowledges that this
Agreement will not be binding against the Company until accepted and executed by
the Company.

 

2.4 Offering Materials. The Subscriber hereby acknowledges receipt and careful
review and reading of this Agreement, the Memorandum (which includes the risk
factors enumerated therein), including all exhibits thereto, and hereby
represents that the Subscriber has been furnished by the Company during the
course of the Offering with all information regarding the Company, the terms and
conditions of the Offering and any additional information that the Subscriber,
its purchaser representative, if any, attorney and/or accountant has requested
or desired to know, and has been afforded the opportunity to ask question of and
receive answers from duly authorized officers or other representatives of the
Company concerning the Company and the terms and conditions of the Offering.

 

 7

 

 

2.5 Risk Acknowledgement. The Subscriber recognizes that the purchase of the
Subscribed for Units involves a high degree of risk including, without
limitation, that the transferability of the Securities is limited and
accordingly, the Subscriber may not be able to liquidate its investment. Without
limiting the generality of the representations set forth in Section 2.4 above,
the Subscriber represents that the Subscriber has carefully reviewed the section
of the Memorandum captioned "Risk Factors" and understands that the Units
represent a highly speculative investment.

 

2.6 Communication of Offer. Pursuant to Rule 506(c), the Company may offer to
sell the Units by means of general solicitation or general advertising so long
as the Company takes reasonable steps to verify that all Investors are
"accredited investors" and the Investors provide the Company with such
documentation as the Company may request to verify the Subscriber's accredited
investor status (collectively the "Accredited Investor Verification Documents").

 

2.7 Accredited Investor Status and Ability to Bear Economic Risk.

 

(a) The Subscriber meets the criteria set forth in the section of the Memorandum
entitled "Eligible Investor–Who May Invest." The Subscriber is, and will be on
the date of the Closing as to his subscription for Units, an "accredited
investor," as such term is defined in Regulation D; if the Subscriber is a
resident of British Columbia Canada, as that term ("accredited investor") is
defined in NI-45-106 or a family member, business associate or friend of a
director or officer of the Company as contemplated by Section 2.3 of NI-45-106.
The Subscriber represents and acknowledges that the information that the
Subscriber provided to the Company on their questionnaire in order to receive
the Memorandum and this Agreement is true and complete as of the date hereof and
such information is hereby made a part of this Agreement.

 

(b) If the Subscriber is a natural Person, the Subscriber has reached the age of
majority in the state or other jurisdiction in which the Subscriber resides, has
adequate means of providing for the Subscriber's current financial needs and
contingencies, is able to bear the substantial economic risks associated with
the purchase of the Subscribed for Units, has no need for liquidity with respect
to such purchase, and, at the present time, can afford a complete loss of such
investment.

 

2.8 Experience of the Subscriber. The Subscriber, its advisers (who are not
directly or indirectly compensated by or affiliated with the Company, if any),
and designated representatives, if any, have the knowledge and experience in
financial and business matters necessary to evaluate the merits and risks of its
prospective investment in the Company, and have carefully reviewed and
understand the risks of, and other considerations relating to, the purchase of
the Subscribed for Units and the tax consequences of the investment, and have
the ability to bear the economic risks of the investment and protect the
Subscriber's interests in connection with the transaction contemplated hereby.

 

2.9 No Governmental Review. The Subscriber acknowledges and understands that no
United States federal or state agency, including the SEC has passed on or made
recommendations or endorsement of the Units or the suitability of the investment
contemplated hereby; nor, have such authorities passed upon or endorsed the
merits of the offering of the Units.

 

2.10 Compliance with Securities Act. The Subscriber understands and agrees that
none of the Securities have been registered under the Securities Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the Securities Act (based in part on
the accuracy of the representations and warranties of the Subscriber contained
herein), and that the Units must be held indefinitely unless a subsequent
disposition is registered under the Securities Act or any applicable state
securities laws or is exempt from such registration.

 

 8

 

 

2.11 Purchase of Units for the Subscriber's Account. The Subscriber is
purchasing the Units for its own account, and not with a view to, or for resale
in connection with, any distribution in violation of the Securities Act, and no
one other than the Subscriber will have any interest in, or any right to
acquire, all or any part of the Units or have any interest in this subscription.

 

2.12 Restricted Securities. The Subscriber understands and agrees that none of
the Units, the Shares, the Warrants or the Warrant Shares, have been or will be
registered under the Securities Act or any applicable state securities laws, by
reason of their issuance in a transaction that does not require registration
under the Securities Act (based in part on the accuracy of the representations
and warranties of the Subscriber contained herein), and that the Units must be
held indefinitely unless a subsequent disposition is registered under the
Securities Act or any applicable state securities laws or is exempt from such
registration. The Subscriber understands and hereby acknowledges that the
Company has no obligation to register the Securities under the Securities Act or
any state securities or "Blue Sky" laws.

 

2.13 Acknowledgement of and Consent to Restrictive Legend. The Shares, Warrants
and the shares issuable upon or exercise thereof, may bear the following or
similar legend, as applicable:

 

FOR U.S. PERSONS:

 

"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR APPLICABLE STATE SECURITIES
LAWS. THESE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES, OR (B) AN OPINION OF COUNSEL (REASONABLY
SATISFACTORY TO THE COMPANY), THAT REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT."

 

FOR NON-U.S. PERSONS:

 

"THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT").
ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR,
DIRECTLY OR INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE
ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE SECURITIES ACT."

 

The Company's transfer books may include such transfer restrictions as the
Company in its sole discretion deems appropriate.

 

2.14 Non-US Persons. Subscriber further represents and warrants to the Company
that: (a) it is acquiring the Units in an offshore transaction pursuant to
Regulation S and the Subscriber was outside the United States when receiving and
executing this Agreement; (b) the Subscriber has not acquired the Units as a
result of, and will not itself engage in, any "directed selling efforts" (as
defined in Regulation S) in the United States in respect of the Units which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of the Units; provided, however, that the
Subscriber may sell or otherwise dispose of the Units pursuant to registration
of the Units under the Securities Act and any applicable state and provincial
securities laws or under an exemption from such registration requirements and as
otherwise provided herein; (c) the Subscriber understands and agrees that offers
and sales of any of the Units prior to the expiration of a period of one year
after the date of transfer of the Units under this Agreement (the "Distribution
Compliance Period"), shall only be made in compliance with the safe harbor
provisions set forth in Regulation S, pursuant to the registration provisions of
the Securities Act or an exemption therefrom, and that all offers and sales
after the Distribution Compliance Period shall be made only in compliance with
the registration provisions of the Securities Act or an exemption therefrom, and
in each case only in accordance with all applicable securities laws; (d) the
Subscriber understands and agrees not to engage in any hedging transactions
involving the Units prior to the end of the Distribution Compliance Period
unless such transactions are in compliance with the Securities Act; and (e) the
Subscriber hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Units or any use of this Agreement, including: (i) the legal
requirements within its jurisdiction for the purchase of the Units; (ii) any
foreign exchange restrictions applicable to such purchase; (iii) any
governmental or other consents that may need to be obtained; and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale or transfer of the Units. The Subscriber's
subscription and payment for, and its continued beneficial ownership of the
Units, will not violate any applicable securities or other laws of the
Subscriber's jurisdiction.

 

 9

 

 

2.15 Address. The Subscriber represents that the address of the Subscriber
furnished by the Subscriber on the signature page hereof is the Subscriber's
principal residence if the Subscriber is an individual or its principal business
address if it is a corporation or other entity.

 

2.16 Reliance Solely on the Memorandum. Other than the Memorandum, the
Subscriber is not relying upon any representation or other information purported
to be given on behalf of the Company or the Company in determining to invest in
the Company (it being understood that no person has been authorized by the
Company or the Company to furnish any representations or other information).

 

2.17 Prohibited Investors.

 

(a) The Subscriber understands that federal regulations and executive orders
administered by the United States Department of the Treasury's Office of Foreign
Assets Control ("OFAC") prohibit, among other things, the engagement in
transactions with, and the provision of services to, certain foreign countries,
territories, entities and individuals. The Subscriber further represents and
warrants that none of the Subscriber, any of its Affiliates, or, if applicable,
any Underlying Beneficial Owner or Related Person (as such term is defined by
OFAC), is a country, territory, person or entity named on an OFAC list, and none
of the Subscriber, any of its Affiliates, or, if applicable, any Underlying
Beneficial Owner or Related Person, is a natural person or Entity with whom
dealings are prohibited under any OFAC regulations.

 

(b) Neither the Subscriber nor, if applicable, any Underlying Beneficial Owner
or Related Person, is, receives deposits from, makes payments to or conducts
transactions relating to a foreign bank without a physical presence in any
country other than a foreign bank that (i) is an Affiliate of a depositary
institution, credit union or foreign bank that maintains a physical presence in
the United States or a foreign country, as applicable, (ii) is subject to
supervision by a banking authority in the country regulating such affiliated
depositary institution, credit union, or foreign bank (each, a "Regulated
Affiliate"), (iii) has a fixed address, other than an electronic address or a
post office box, in a country in which it is authorized to conduct banking
activities, (iv) employs one or more individuals on a full-time basis, (v)
maintains operating records related to its banking activities, and (vi) does not
provide banking services to any other foreign bank that does not have a physical
presence in any country and that is not a Regulated Affiliate.

 

(c) The Subscriber acknowledges and agrees that, notwithstanding anything to the
contrary contained in any document if, following the Subscriber's investment in
the Company, the Company reasonably believes that the investment is or has
become a Prohibited Investment or if otherwise required by law, the Company may
be obligated to "freeze the account" of the Subscriber, either by (i)
prohibiting additional capital contributions, (ii) restricting any
distributions, (iii) declining any requests to transfer the Subscriber's
interest, and/or (iv) segregating the assets in the Subscriber's account in
compliance with governmental regulations. In addition, in any such event, the
Subscriber (A) may forfeit its Interest, (B) may be forced to withdraw from the
Company or may otherwise be subject to the remedies required by law, (C) to the
fullest extent permitted by law, the Subscriber shall have no claim against the
Company or any of its officers, directors, counsel, affiliates, employees,
representatives for any form of damages as a result of any of the actions
described in this paragraph, and (D) shall promptly pay or reimburse the Company
for any and all expenses and costs incurred by the Company in connection with
any such actions (which such payment shall not be deemed a capital
contribution). The Company may also be required to report such action and to
disclose the Subscriber's identity or provide other information with respect to
the Subscriber to OFAC or other governmental entities.

 

 10

 

 

(d) Except as otherwise disclosed to the Company in writing: (i) neither the
Subscriber nor, if applicable, any Underlying Beneficial Owner or Related
Person, is resident in, or organized or chartered under the laws of, (A) a
jurisdiction that has been designated by the Secretary of the Treasury under
Section 311 or 312 of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Interrupt and Obstruct Terrorism Act of 2001 (the
"PATRIOT Act") as warranting special measures due to money laundering concerns,
or (B) any foreign country that has been designated as non-cooperative with
international anti-money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur (a "Non-Cooperative Jurisdiction"); (ii) the subscription
funds of the Subscriber and, if applicable, any Underlying Beneficial Owner, do
not originate from and shall not be routed through, an account maintained at (A)
a Foreign Shell Bank (B) a foreign bank (other than a Regulated Affiliate) that
is barred, pursuant to its banking license, from conducting banking activities
with the citizens of, or with the local currency of, the country that issued the
license, or (C) a bank organized or chartered under the laws of a
Non-Cooperative Jurisdiction; and (iii) neither the Subscriber nor, if
applicable, any Underlying Beneficial Owner or Related Person, is a senior
foreign political figure, or any immediate family member or close associate of a
senior foreign political figure, in each case within the meaning of the PATRIOT
Act.

 

2.18 No Brokers. The Subscriber represents and warrants that is has not engaged,
consented to or authorized any broker, finder or intermediary to act on its
behalf, directly or indirectly, in connection with the transactions contemplated
hereby. The Subscriber hereby agrees to indemnify and hold harmless the Company
from and against all fees, commission or other payments owning to any such
person or firm action on behalf of such Subscriber hereunder.

 

2.19 No Consents. The Subscriber represents that no authorization, approval,
consent or license of any person (collectively, "Subscriber Consents") is
required to be obtained for the purchase of the Subscribed for Units by the
Subscriber, other than as have been obtained and which Subscriber Consents are
in full force and effect.

 

2.20 Irrevocability of the Subscription. The Subscriber understands,
acknowledges and agrees with the Company that, except as otherwise set forth
herein, the subscription to purchase the Subscribed for Units is irrevocable by
the Subscriber, that except as required by law, the Subscriber is not entitled
to cancel, terminate or revoke this Agreement or any agreements of the
Subscriber hereunder and that this Agreement and such other agreements shall
survive the death or disability of the Subscriber and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives and permitted assigns. If the Subscriber is
more than one person, the obligations of the Subscriber hereunder shall be joint
and several and the agreements, representations, warranties and acknowledgments
herein contained shall be deemed to be made by and be binding upon each such
person, his/her heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

2.21 NOTICE TO FLORIDA RESIDENTS ONLY.

 

(a) THE SECURITIES DESCRIBED HEREIN HAVE NOT BEEN REGISTERED WITH THE FLORIDA
DIVISION OF SECURITIES AND INVESTOR PROTECTION UNDER THE FLORIDA SECURITIES ACT.
THE SECURITIES REFERRED TO HEREIN WILL BE SOLD TO, AND ACQUIRED BY THE HOLDER IN
A TRANSACTION EXEMPT UNDER SECTION 517.061 OF SAID ACT. THE INTERESTS HAVE NOT
BEEN REGISTERED UNDER SAID ACT IN THE STATE OF FLORIDA. IN ADDITION, ALL
OFFEREES WHO ARE FLORIDA RESIDENTS SHOULD BE AWARE THAT SECTION
517.061(11)(a)(5) OF THE ACT PROVIDES, IN RELEVANT PART, AS FOLLOWS: "WHEN SALES
ARE MADE TO FIVE OR MORE PERSONS IN FLORIDA, ANY SALE IN FLORIDA MADE PURSUANT
TO THIS SECTION IS VOIDABLE BY THE PURCHASER IN SUCH SALE EITHER WITHIN 3 DAYS
AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY THE PURCHASER TO THE ISSUER,
AN AGENT OF THE ISSUER OR AN ESCROW AGENT OR WITHIN 3 DAYS AFTER THE
AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER, WHICHEVER
OCCURS LATER" THE AVAILABILITY OF THE PRIVILEGE TO VOID SALES PURSUANT TO
SECTION 517.061(11) IS HEREBY COMMUNICATED TO EACH FLORIDA OFFEREE. EACH PERSON
ENTITLED TO EXERCISE THE PRIVILEGE TO AVOID SALES GRANTED BY SECTION 517.061
(11) (A)(5) AND WHO WISHES TO EXERCISE SUCH RIGHT, MUST, WITHIN 3 DAYS AFTER THE
TENDER OF ANY AMOUNT TO THE COMPANY OR TO ANY AGENT OF THE COMPANY (INCLUDING
THE SELLING AGENT OR ANY OTHER DEALER ACTING ON BEHALF OF THE COMPANY OR ANY
SALESMAN OF SUCH DEALER) OR AN ESCROW AGENT CAUSE A WRITTEN NOTICE OR TELEGRAM
TO BE SENT TO THE COMPANY AT THE ADDRESS PROVIDED IN THIS CONFIDENTIAL EXECUTIVE
SUMMARY. SUCH LETTER OR TELEGRAM MUST BE SENT AND, IF POSTMARKED, POSTMARKED ON
OR PRIOR TO THE END OF THE AFOREMENTIONED THIRD DAY. IF A PERSON IS SENDING A
LETTER, IT IS PRUDENT TO SEND SUCH LETTER BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO ASSURE THAT IT IS RECEIVED AND ALSO TO EVIDENCE THE TIME IT WAS
MAILED. SHOULD A PERSON MAKE THIS REQUEST ORALLY, HE MUST ASK FOR WRITTEN
CONFIRMATION THAT HIS REQUEST HAS BEEN RECEIVED.

 

 11

 

 

(b) If the Subscriber is a Florida resident, the Subscriber acknowledges that
Subscriber has read the above notice and may, for a period of time, request the
return of its Subscription Amount by complying with the provisions set forth
therein.

 

2.22 Reliance.

 

(a) The Subscriber understands and acknowledges that (i) the Units are being
offered and sold to the Subscriber without registration under the Securities Act
in a private placement that is intended to be exempt from the registration
provisions of the Securities Act and (ii) the availability of such exemption,
depends in part on, and the Company will rely upon, the accuracy and
truthfulness of, the foregoing representations and warranties and the Subscriber
hereby consents to such reliance.

 

(b) The Subscriber agrees that:

 

(i) the representations, warranties and covenants of the Subscriber contained
herein (or in any representation letter or questionnaire executed and delivered
by the Subscriber pursuant to the provisions hereof) shall be true and correct
both as of the execution of this Agreement and as of the Closing, and shall
survive the completion of the distribution of the Units; and

 

(ii) the Subscriber further represents and warrants that all of the information
that the Subscriber has furnished to the Company in connection with executing
this Agreement or which is included in this Agreement is correct and complete as
of the date of this Agreement or, if provided thereafter, as of that later date
and will be true and correct on the date that the Units are issued to the
Subscriber and will continue to be true, correct and complete thereafter.

 

(c) The Subscriber hereby agrees to notify the Company immediately of any change
in any representation, warranty, covenant or other information relating to the
Subscriber contained in this Agreement, or any exhibit hereto, which takes place
prior to Closing.

 

3. The Company's Representations and Warranties. The Company represents and
warrants to and agrees with the Subscriber that:

 

3.1 Due Formation. The Company is a corporation, validly existing and in good
standing under the laws of the State of Nevada and has the requisite corporate
power to own its properties and to carry on its business as presently conducted.

 

3.2 Authority; Enforceability. This Agreement and any other agreements delivered
together herewith or therewith or in connection herewith or therewith
(collectively, the "Transaction Documents") have been duly authorized, executed
and delivered by the Company and are valid and binding agreements of the Company
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors' rights generally and to
general principles of equity. The Company has full corporate power and authority
necessary to enter into and deliver this Agreement and to perform its
obligations thereunder.

 

 12

 

 

3.3 Consents. No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any governmental
authority, is required by the Company or any Affiliate of the Company in
connection with the consummation of the transactions contemplated by this
Agreement, except as may be required in connection with filings pursuant to
Regulation D. Any such qualifications and filings will, in the case of
qualifications, be effective on the Closing and will, in the case of filings, be
made within the time prescribed by law.

 

3.4 No Violation or Conflict. If the representations and warranties of the
Subscriber in Section 2 are true and correct, then neither the issuance nor the
sale of the Units nor the performance of the Company's obligations under this
Agreement by the Company will: (a) violate, conflict with, result in a breach
of, or constitute a default (or an event which with the giving of notice or the
lapse of time or both would be reasonably likely to constitute a default) under
(i) the certificate of formation of the Company, (ii) to the Company's
knowledge, any decree, judgment, order, law, treaty, rule, regulation or
determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (iii) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement,
indenture, lease, mortgage, deed of trust or other instrument to which the
Company or any of its Affiliates is a party, by which the Company or any of its
Affiliates is bound, or to which any of the properties of the Company or any of
its Affiliates is subject, or (iv) the terms of any "lock-up" or similar
provision of any underwriting or similar agreement to which the Company, or any
of its Affiliates is a party except the violation, conflict, breach, or default
of which would not have a material adverse effect; or (b) result in the creation
or imposition of any lien, charge or encumbrance upon the Units or any of the
assets of the Company or any of its Affiliates except in favor of the Subscriber
as described herein; or (c) result in the triggering of any piggy-back or other
registration rights of any Person or entity holding securities of the Company or
having the right to receive securities of the Company.

 

3.5 The Units. The Warrants included as part of the Units represent a binding
obligation of the Company as further described therein. The Shares and Warrant
Shares, upon issuance in accordance with the terms of this Agreement and the
terms of the respective Warrants: (i) will be duly and validly authorized,
validly issued and non-assessable; (ii) will not have been issued or sold in
violation of any preemptive or other similar rights of the holders of any
securities of the Company or rights to acquire securities of the Company; and
(iii) will not subject the holders thereof to personal liability by reason of
being such holders.

 

3.6 The Reset Adjustment. The Company will conduct a onetime reset adjustment
(the "Reset Adjustment") if, within six (6) months from the Offering Termination
Date, the Company effects a sale of equity securities, other than through the
exercise or conversion of currently outstanding securities, at a price less than
$3.10 per share of Common Stock (the sale price shall hereinafter be referred to
as the "Reset Price"), resulting in each of Investor having purchased Units in
the Offering receiving additional Units equal to the difference between the
number of Units that would have been issuable to such subscriber if the price
per share of Common Stock included in the Units was equal to the Reset Price
less the number of Units actually received by such Subscriber at Closing. The
Initial Warrant Exercise Price will not be adjusted.

 

3.7 Litigation. There is no litigation, arbitration, mediation, action, suit,
claim, proceeding or investigation, whether legal or administrative, pending
against the Company or any of its Subsidiaries or, to the Company's knowledge,
threatened against the Company or any of its Subsidiaries or any of their
respective assets, properties or operations, at applicable law or in equity,
before or by any governmental authority or any order of any governmental
authority that, individually or in the aggregate, has had or caused or would
reasonably be expected to have or cause a material adverse effect on the
Company's operations.

 

3.8 Correctness of Representations. The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscriber
prior to the Closing Date, shall be true and correct in all material respects as
of the Closing Date; provided, that, if such representation or warranty is made
as of a different date, in which case such representation or warranty shall be
true as of such date.

 

 13

 

 

4. Subscriber's Conditions of Closing. The Subscriber's obligation to purchase
the Units is subject to the satisfaction or waiver, on or before the Closing
Date, of the conditions contained in this Section 5.

 

4.1 Representations, Warranties and Covenants. The representations, warranties
and covenants of the Company set forth in Section 3 hereof shall be true in all
material respects on and as of the Closing Date.

 

4.2 Closing Deliveries. The conditions in Section 1.2 hereof shall have been
satisfied or waived in writing by the Subscriber.

 

4.3 No Adverse Action or Decision. There shall be no action, suit, investigation
or proceeding pending, or to the Company's knowledge, threatened, against or
affecting the Company or any of its properties or rights, or any of its
affiliates, associates, officers or directors, before any court, arbitrator, or
administrative or governmental body that (i) seeks to restrain, enjoin, prevent
the consummation of or otherwise adversely affect the transactions contemplated
by this Agreement, or (ii) questions the validity or legality of any such
transaction or seeks to recover damages or to obtain other relief in connection
with any such transaction.

 

5. Company's Conditions of Closing. The Company's obligation to sell the Units
is subject to the satisfaction or waiver, on or before the Closing Date, of the
conditions contained in this Section 5.

 

5.1 Representations, Warranties and Covenants. The representations, warranties
and covenants of the Subscriber set forth in Section 2 hereof shall be true in
all material respects on and as of the Closing Date.

 

5.2 Closing Deliveries. The conditions in Section 1.3(d) hereof shall have been
satisfied or waived in writing by the Company.

 

5.3 Subscriber's Covenants. All covenants, agreements and conditions contained
in this Agreement to be performed by the Subscriber on or prior to the date of
such Closing shall have been performed, complied with in all material respects,
or waived in writing by the Company.

 

5.4 No Adverse Action or Decision. There shall be no action, suit, investigation
or proceeding pending, or to the Company's knowledge, threatened, against or
affecting the Company or any of its properties or rights, or any of its
affiliates, associates, officers or directors, before any court, arbitrator, or
administrative or governmental body that (i) seeks to restrain, enjoin, prevent
the consummation of or otherwise adversely affect the transactions contemplated
by this Agreement, or (ii) questions the validity or legality of any such
transaction or seeks to recover damages or to obtain other relief in connection
with any such transaction.

 

6. Miscellaneous.

 

6.1 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be: (i) personally served; (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid;
(iii) delivered by reputable air courier service with charges prepaid; or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile or email, at the address, email address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: SolarWindow
Technologies, Inc. 10632 Little Patuxent Parkway, Suite 406, Columbia, MD 21044
Attention: Mr. John Conklin, President & CEO; and (ii) if to the Subscriber, to:
the address, email address and/or fax number indicated on the signature page
hereto.

 

 14

 

 

6.2 Entire Agreement; Assignment. This Agreement and other Transaction Documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof. Neither the Company
nor the Subscribers has relied on any representations not contained or referred
to in this Agreement and the documents delivered herewith. No right or
obligation of the Company shall be assigned without prior notice to and the
written consent of the Subscriber. The Subscriber may not assign this Agreement
without the prior written consent of the Company.

 

6.3 Indemnification. The Subscriber agrees to indemnify and hold harmless the
Company, and its officers, directors, employees, agents, control Persons and
affiliates from and against all losses, liabilities, claims, damages, costs,
fees and expenses whatsoever (including, but not limited to, any and all
expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of (i) any sale or
distribution of the Units by the Subscriber in violation of the Securities Act
or any applicable state securities or "Blue Sky" laws or (ii) any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Subscriber of any
covenant or agreement made by the Subscriber herein, in any Transaction
Document, or in any other document delivered in connection with this Agreement
or any Transaction Document.

 

6.4 Counterparts/Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile or email transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile or email signature page were an original thereof.

 

6.5 Calendar Days. All references to "days" in the Transaction Documents shall
mean calendar days unless otherwise stated. The terms "business days" and
"trading days" shall mean days that the New York Stock Exchange is open for
trading for three or more hours. Time periods shall be determined as if the
relevant action, calculation or time period were occurring in New York City. Any
deadline that falls on a non-business day in any of the Transaction Documents
shall be automatically extended to the next business day and interest, if any,
shall be calculated and payable through such extended period.

 

6.6 Captions; Certain Definitions. The captions of the various sections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement. As used in this Agreement the term "Person" shall
mean and include an individual, a company, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof. All pronouns and any variations
thereof used herein shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the Person or Persons referred to may
require.

 

6.7 Severability. In the event that any term or provision of this Agreement
shall be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by an authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability: (i) by or before that authority of the remaining
terms and provisions of this Agreement, which shall be enforced as if the
unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.

 

6.8 Successor Laws. References in the Transaction Documents to laws, rules,
regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.

 

6.9 Irrevocability; Binding Effect. The Subscriber hereby acknowledges and
agrees that the subscription hereunder is irrevocable by the Subscriber, except
as required by applicable law, and that this Agreement shall survive the death
or disability of the Subscriber and shall be binding upon and inure to the
benefit of the parties and their heirs, executors, administrators, successors,
legal representatives and permitted assigns. If the Subscriber is more than one
Person, the obligations of the Subscriber hereunder shall be joint and several
and the agreements, representations, warranties and acknowledgments herein shall
be deemed to be made by and be binding upon each such Person and such Person's
heirs, executors, administrators, successors, legal representatives and
permitted assigns.

 

 15

 

 

6.10 Modification. Except as otherwise expressly provided herein, any term of
this Agreement may be amended and observance of any term of this Agreement may
be waived (either generally or in a particular instance, either retroactively or
prospectively and either for a specified period of time or indefinitely) with
the written consent of the Company and the Subscriber.

 

6.11 Fees. Unless otherwise specifically provided,each of the parties hereto
shall pay its own fees and expenses (including the fees of any attorneys,
accountants, appraisers or others engaged by such party) in connection with this
Agreement and the transactions contemplated hereby, whether or not the
transactions contemplated hereby are consummated.

 

6.12 Survival of Representations. All representations, warranties and agreements
contained herein or made in writing by or on behalf of any party to this
Agreement in connection herewith shall survive the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby.

 

6.13 Confidentiality.

 

(a) The Subscriber acknowledges that the information contained in the Memorandum
or otherwise made available to the Subscriber is confidential and non-public and
agrees that such information shall be kept in confidence by the Subscriber and
neither used by the Subscriber for the Subscriber's personal benefit (other than
in connection with this subscription ) and not be disclosed to any third party
for any reason, notwithstanding that a Subscriber's subscription may not be
accepted by the Company; provided however, that (i) the Subscriber may disclose
such information to its attorneys and advisors who may have a need for such
information in connection with the providing advice to the Subscriber with
respect to its investment so long as such affiliates and advisors have an
obligation of confidentiality, and (ii) this obligation shall not apply to any
such information that (1) is part of the public knowledge or literature and
readily accessible at the date hereof, (2) becomes part of the public knowledge
or literature and readily accessible by publication (except as a result of a
breach of this provision), or (3) is received from third parties without an
obligation of confidentiality (except third parties who disclose such
information in violation of any confidentially agreements or obligations,
including, without limitation, any subscription or other similar agreement
entered into with the Company.

 

(b) The Subscriber agrees not to issue any public statement with respect the
Subscriber's investment or proposed investment in the Company or the terms of
any agreement or covenant between it and the Company without the Company's prior
written consent, except such disclosures as may be required under applicable law
or under any applicable order, rule or regulation.

 

6.14 Binding Obligation. Upon the execution and delivery of this Agreement by
the Subscriber, this Agreement shall become a binding obligation of the
Subscriber with respect to the purchase of the Subscribed for Units as herein
provided, subject, however to the right reserved by the Company to enter into
the same agreement with or other subscribers and to unilaterally reject any
subscriber.

 

6.15 Further Assurances. The parties hereto agree to execute and deliver all
such further documents, agreements and instruments and take such other and
further action as may be necessary or appropriate to carry out the purposes and
intent of this Agreement.

 

6.16 No Third Party Rights. Nothing in this Agreement shall create or be deemed
to create any rights in any Person or entity not a party to this Agreement.

 

6.17 Reference and Effective Date. The reference and effective date of this
Agreement shall be the Closing Date, regardless of the date on which it is
signed by the Subscriber.

 

6.18 Definitions. All defined terms used herein and not otherwise defined will
have the meaning ascribed thereto in the Memorandum.

 

 16

 

 

6.19 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in New York County, New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery). Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. If either party shall commence an action or proceeding to enforce any
provisions of the documents contemplated herein, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorney's fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 

7. Subscriber Questionnaire and Certification. Subscribers who are residents of
British Columbia Canada must complete, sign and deliver Exhibit B hereto. U.S.
Subscribers must deliver any Accredited Investor Verification Documents required
by the Company. Subscribers of other jurisdictions may be required to complete
other questionnaires or forms as the Company may request.

 

[COMPANY'S SIGNATURE PAGE FOLLOWS]

 

 17

 

 

SOLARWINDOW TECHNOLOGIES, INC.

 

IN WITNESS WHEREOF, the Company has duly executed this Subscription Agreement.

 



 

SOLARWINDOW TECHNOLOGIES, INC.

 

    Dated: ____________________By:/s/ John Conklin

 

 

Name:

John Conklin

 

 

Title:

President & CEO

 



 

[SUBSCRIBER SIGNATURE PAGES FOLLOW]



 



 18

 

 

SOLARWINDOW TECHNOLOGIES, INC.

 

[SIGNATURE PAGE FOR SUBSCRIBERS WHO ARE NATURAL PERSONS]

 

IN WITNESS WHEREOF, the Subscriber has duly completed and executed this
Subscription Agreement and elects to purchase for the number of Units set forth
below.

 

Date: _____________________

 



 

x

$3,100

=

 

Insert Number of Units to be Purchased

(multiplied by)

Unit Purchase Price

(Equals)

Subscription Amount

 



 

 

Subscriber:

Signature of Subscriber

 

Social Security Number:

 

 

 

 

Telephone Number:

 

 

Print Name of Subscriber

 

Facsimile Number:

 

 

 

 

Email Address:

 

 

Signature of Additional Subscriber (if Joint Tenants or Tenants in Common)

 

Additional Subscriber:

(if applicable)

 

 

Social Security Number:

 

 

 

Telephone Number:

 

Print Name of Additional Subscriber

 

 

Facsimile Number:

 

Addresses for Subscriber:

 

 

Email Address:

 

 

(Street Address)

 

 

 

(City, State, Zip)

 

 

Addresses for Additional Subscriber:

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

 

(City, State, Zip)

 

 

 

 

 19

 

 



SOLARWINDOW TECHNOLOGIES, INC.

 

[SIGNATURE PAGE FOR ALL OTHER SUBSCRIBERS]

 

IN WITNESS WHEREOF, the Subscriber has duly completed and executed this
Subscription Agreement and elects to purchase for the number of Units set forth
below.

 

Date: _______________________

 



 

x

$3,100

=

 

Insert Number of Units to be Purchased

(multiplied by)

Unit Purchase Price

(Equals)

Subscription Amount

 



 

Subscriber:

Name of Subscriber

EIN or other applicable Tax ID Number:

 

Telephone Number:

 

 

Signature of Authorized Signatory

Facsimile Number:

 

 

Print Name of Authorized Signatory

Email Address:

 

 

Title of Authorized Signatory

Telephone Number:

 

Facsimile Number:

 

 

Jurisdiction Where Formed

Email Address:

 

Address of Executive Offices:

 

 

 

 

 

 20

 

 

EXHIBIT A

 

THIRD PARTY ACCREDITED INVESTOR CERTIFICATION

 

[Letterhead of Registered Broker-Dealer, Registered Investment Adviser,
Certified Public Accountant, or Licensed Attorney]

 

To: SolarWindow Technologies, Inc. (the "Company")

 

The undersigned has been requested by _______________________ ("Client") to
provide this Certification (this "Certification") as part of Client's proposed
investment in the Company, pursuant to a private placement under Rule 506(c)
being conducted by the Company pursuant to a Private Placement Memorandum dated
February 16, 2016.

 

I am, and have served Client as, a (check all that apply):

 



___

FINRA registered broker-dealer

___

Licensed attorney who is in good standing in the laws of the jurisdiction in
which he or she is admitted to practice law

___

SEC registered investment adviser

___

Certified public accountant who is duly registered and in good standing in the
laws of the place of his or her residence or principal office

 

I have known and served Client since (insert
date):____________________________________.

 

I understand that a person or an entity is considered an accredited investor if
he/she or it satisfies any of the criteria set forth on Schedule A hereto.

 

In reaching my conclusion that Client is an "accredited investor" as of the date
of this Certification, I reviewed the following documents provided to me by
Client (please check as applicable):

 



 

[___]

Form W-2, Form 1099, or Schedule K-1 of Form 1065, and a filed Form 1040 form
verifying Client's income for the past two years;

 

 

[___]

A credit report from at least one of the nationwide consumer reporting agencies
and one of the following documents:

 

 

[___]

Bank statement dated within the past three months showing assets in excess of $1
million;

 

 

[___]

Bank statement dated within the past three months showing assets in excess of $5
million;

 

 

[___]

Brokerage statement dated within the past three months showing assets in excess
of $1 million;

 

 

[___]

Brokerage statement dated within the past three months showing assets in excess
of $1 million.

 



The undersigned hereby authorizes the Company to rely on this Certification.

 

This Certification is being provided to the Company as of the date hereof.

 

Very truly yours,

 

[Name of: Registered Broker-Dealer, Registered Investment Adviser,

Certified Public Accountant, or Licensed Attorney]

 

 

By:________________________________

(Signature)

Name:

Title:

 



 A-1

 



 

Schedule A

 

A person or an entity is considered an "accredited investor" if he/she or it
satisfies any of the following criteria:

 



 

·

A natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of such person's purchase of the Units, exceeds
$1,000,000 (exclusive of such persons primary residence and after deducting any
indebtedness on such residence in excess of its market value);

 

 

 

 

·

A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person's spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;

 

 

 

 

·

A bank as defined in Section 3(a)(2) of the Securities Act, or a savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity, a broker
or dealer registered pursuant to Section 15 of the Exchange Act; an insurance
company as defined in Section 2(13) of the Securities Act; an investment company
registered under the Investment Partnership Act of 1940 or a business
development company as defined in Section 2(a)(48) of that Act; a Small Business
Investment Partnership licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of that Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

 

 

 

 

·

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 

 

 

 

·

An organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended; a corporation; a Massachusetts or similar business trust; or a
partnership; in each case, not formed for the specific purpose of acquiring the
Units and with total assets in excess of $5,000,000;

 

 

 

 

·

A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Units, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) of Regulation D; and

 

 

 

 

·

An entity in which all of the equity owners are accredited investors.



 

 A-2

 



 



EXHIBIT B

 

REPRESENTATION LETTER

FOR

RESIDENTS OF BRITISH COLUMBIA, CANADA

 



TO:

SolarWindow Technologies, Inc.

10632 Little Patuxent Parkway

Suite 406

Columbia, Maryland 21044



 

In connection with the purchase by the undersigned of Units of the Company, the
undersigned is delivering this representation letter to the Subscription
Agreement between the undersigned and the Company, the undersigned hereby
represents, warrants and certifies to the Company that the undersigned is
resident in British Columbia or is otherwise subject to the securities laws of
British Columbia, and is either (A) an "accredited investor" within the meaning
National Instrument 45-106 (Prospectus and Registration Exemptions) on the basis
that the undersigned fits within that category of "accredited investor"
identified on the attached Schedule to this Representation Letter beside which
the undersigned has marked its initials; or(B) is purchasing the Units as a
principal, and is (please check all applicable descriptions):

 

_____ (i) a director, senior officer or control person of the Company, or of an
affiliate of the Company,

 

_____ (ii) a spouse, parent, grandparent, brother, sister or child of a
director, senior officer or control person of the Company, or of an affiliate of
the Company,

 

_____ (iii) a parent, grandparent, brother, sister or child of the spouse of a
director, senior officer or control person of the Company or of an affiliate of
the Company,

 

_____ (iv) a close personal friend of a director, senior officer or control
person of the Company, or of an affiliate of the Company,

 

_____ (v) a close business associate of a director, senior officer or control
person of the Company, or of an affiliate of the Company,

 

_____ (vi) a founder of the issuer or a spouse, parent, grandparent, brother,
sister, child, close personal friend or close business associate of a founder of
the Company,

 

_____ (vii) a parent, grandparent, brother, sister or child of the spouse of a
founder of the Company,

 

_____ (viii) a person or company of which a majority of the voting securities
are beneficially owned by, or a majority of the directors are, persons or
companies described in paragraphs (i) to (vii), or

 

_____ (ix) a trust or estate of which all of the beneficiaries or a majority of
the trustees are persons or companies described in paragraphs (i) to (vii).

 

DATED: _____________, 2016



 

 

 

(Name of Subscriber – please print)

 

 

 

 

 

(Authorized Signature)

 

 

 

 

 

(Official Capacity – please print)

 

 

 

 

 

(please print name of individual whose signature appears above)



 

IMPORTANT:

IF APPLICABLE, PLEASE COMPLETE THE SCHEDULE TO THIS REPRESENTATION LETTER BY
MARKING YOUR INITIALS BESIDE THE CATEGORY TO WHICH YOU BELONG.

 



 B-1

 



 

SCHEDULE A TO EXHIBIT B

BRITISH COLUMBIA CANADA RESIDENTS

 

PLEASE COMPLETE THIS SCHEDULE BY MARKING YOUR INITIALS BESIDE THE CATEGORY OF
"ACCREDITED INVESTOR" TO WHICH YOU BELONG.

 

Name of the Subscriber: ____________________

 

Authorized Signatory: ____________________

 

Date: ____________________, 2016

 

Meaning of "Accredited Investor"

 

The term "accredited investor" is defined in National Instrument 45-106
(Prospectus and Registration Exemptions) to mean (Please check all the
categories that apply to you):

 



_____

(a)

a Canadian financial institution, or an authorized foreign bank listed in
Schedule III of the Bank Act (Canada);

_____

(b)  

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada);

_____

(c)

a subsidiary of any person referred to in paragraphs (a) to (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;

_____

(d)

a person registered under the securities legislation of a jurisdiction of
Canada, or as an adviser or dealer, other than a person registered solely as a
limited market dealer under one or both of the Securities Act (Ontario) or
Securities Act (Newfoundland and Labrador);

_____

(e) 

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada, as a representative of a person referred to in
paragraph (d);

_____

(f) 

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada;

_____

(g) 

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comite'de gestion de la taxe scolaire de l'ile de
Montreal or an intermunicipal management board in Quebec;

_____

(h) 

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;

_____

(i) 

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

_____

(j)

an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds $1,000,000;

_____

(k) 

an individual whose net income before taxes exceeded $200,000 in each of the two
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the two most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year;

_____

(l) 

an individual who, either alone or with a spouse, has net assets of at least
$5,000,000;

_____

(m)

a person , other than an individual or investment fund, that has net assets of
at least $5,000,000 as shown on its most recently prepared financial statements;

_____

(n)

an investment fund that distributes or has distributed its securities only to
(i) a person that is or was an accredited investor at the time of the
distribution, (ii) a person that acquires or acquired securities in the
circumstances referred to in sections 2.10 (of NI-106) [Minimum amount
investment], and 2.19 (of NI-106) [Additional investment in investment funds],
or (iii) a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 (of NI-106) [Investment fund reinvestment];

_____

(o) 

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Quebec,
the securities regulatory authority, has issued a receipt;

_____

(p)

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) comparable legislation
in a jurisdiction of Canada or a foreign jurisdiction, acting on behalf of a
fully managed account managed by the trust company or trust corporation, as the
case may be;

_____

(q) 

a person acting on behalf of a fully managed account managed by that person, if
that person (i) is registered or authorized to carry on business as an adviser
or the equivalent under the securities legislation of a jurisdiction of Canada
or a foreign jurisdiction, and (ii) in Ontario, is purchasing a security that is
not a security of an investment fund;

_____

(r) 

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction or the registered charity
to give advice on the securities being traded;

_____

(s) 

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) above in form and
function;

_____

(t) 

a person in respect of which all of the owners of interests, direct or indirect
or beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors;

_____

(u) 

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser; or

_____

(v) 

a person that is recognized or designated by the securities regulatory or,
except in Ontario and Quebec, the regulator as (i) an accredited investor, or
(ii) an exempt purchaser in British Columbia after NI-106 comes into force

 

 B-2

 

 

The following definitions relate to certain of the categories of "accredited
investor" set forth above:

 

"Adviser" means a person or company engaging in or holding itself out as
engaging in the business of advising others with respect to investing in or the
buying or selling of securities or exchange contracts;

 

"Canadian financial institution" means (a) an association governed by the
Cooperative Credit Associations Act (Canada) or a central cooperative credit
society for which an order has been made under section 473(1) of that Act or (b)
a bank, loan Company, trust company, insurance company, treasury branch, credit
union or caisse populaire that, in each case, is authorized by an enactment of
Canada or a jurisdiction of Canada to carry on business in Canada or a
jurisdiction of Canada;

 

"Financial assets" means cash, securities or a contract of insurance, a deposit
or an evidence of a deposit that is not a security for the purposes of
securities legislation;

 

"Foreign jurisdiction" means a country other than Canada or a political
subdivision of a country other than Canada;

 

"Fully managed account" means an account of a client for which a person makes
investment decisions if that person has full discretion to trade in securities
for the account without requiring the client's express consent to a transaction;

 

"Issuer" means a person or company who: (i) has a security outstanding; (ii) is
issuing a security; or (iii) proposes to issue a security;

 

"Investment fund" has the same meaning as in National Instrument 81-106
Investment Fund Continuous Disclosure;

 

"Jurisdiction" means a province or territory of Canada, except when used in the
term foreign jurisdiction;

 

"Person" includes, an individual, a corporation, a partnership, trust, fund and
an association, syndicate, organization or other organized group of persons,
whether incorporated or not, and an individual or other person in that person's
capacity as a trustee, executor, administrator or personal or other legal
representative;

 

"spouse" means, an individual who, (a) is married to another individual and is
not living separate and apart with the meaning of the Divorce Act (Canada), from
the other individual , (b) is living with another individual in a marriage-like
relationship, including a marriage-like relationship between individuals of the
same gender,;

 

"Subsidiary" means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary; and

 

Affiliated Issuers

 

An issuer is affiliated with another issuer if one of them is the subsidiary of
the other or if each of them is controlled by the same person.

 

Control

 

A person is considered to control another person (second person) if (a) the
first person, directly or indirectly, beneficially owns or exercises control or
direction over securities of the second person carrying votes which, if
exercised, would entitle the first person to elect a majority of the directors
of the second person, unless that first person holds the voting securities only
to secure an obligation, (b) the second person is a partnership, other than a
limited partnership, and the first person holds more than 50% of the interest of
the partnership, or (c) the second person is a limited partnership and the
general partner of the limited partnership is the first person.

 

All monetary references in this Schedule are in Canadian Dollars.

 

 

B-3

--------------------------------------------------------------------------------